IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JERRY NEIL ALFRED,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3560

STEPHEN K. ENFINGER,
MARK DELAVEGA, AND
PETER REYES,

      Appellees.


_____________________________/

Opinion filed June 15, 2016.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Jerry N. Alfred, pro se, Appellant.

Pamela Jo Bondi, Attorney General; Lisa Kuhlman Tietig and Kathleen C. Hagan,
Assistant Attorneys General, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.